 In the Matter of UNITED AIRCRAFT CORPORATION, PRATT & WHITNEYAIRCRAFT DIVISION (BucKLAND PLANT)andINTERNATIONAL ASSO-CIATION OF MACHINISTS, A. F. L.Case No. 1 R 9070. Decided November R8, 1944Shipman & Goodwin, by Mr. Walfrid G. Lundborg,of Hartford,Conn., for the Company.Mr. Harold F. Reardon,of Boston, Mass., for the Union.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,A. F. L., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employees,ofUnited Aircraft Corporation, Pratt & Whitney Aircraft Division(Buckland Plant), Buckland, Connecticut,' herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Leo J. Halloran, Trial Examiner.Said hearing was held at Hartford, Connecticut, on October 6, 1944.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the Company moved to dismiss the petition. TheTrial Examiner referred the motion to the Board for determination.For reasons set forth in Section IV,infra,the motion is denied.TheTrial Examiner's, rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Aircraft Corporation, Pratt & Whitney Aircraft Division,is engaged in the 'manufacture of airplane engines at several plants'At the hearing the Company'sname was amended to read as set forth above.59 N. L. R. B., No. 119.606 UNITED AIRCRAFT CORPORATION607in the. States of Connecticut and Massachusetts, one of which is lo-cated at Buckland, Connecticut.This proceeding solely concerns theemployees at the Buckland plant.The United Aircraft Corporation'smonthly purchases of raw materials are valued in excess of $1,000,000,more than 90 percent of which is purchased from points outside theState of Connecticut.More than 98 percent of the products manu-factured by the Company within the State of Connecticut is shippedto points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe United Aircraft Corporation operates four divisions, each ofwhich manufactures airplanes and airplane parts. . One of these is thePratt & Whitney Aircraft Division, which manufactures airplaneengines.The Pratt & Whitney Aircraft Division includes seven plantslocated at different points in Connecticut and Massachusetts, the oldestand principal plant being located at East Hartford, Connecticut.TheBuckland plant, which manufactures rockers, rocker arms, adjustingscrews, tappet guides, and tubes, is one of the separate plants of thePratt & Whitney Aircraft Division.The Union contends that all production and maintenance employeesat the Buckland plant, including factory and production clerks, mate-rial handlers, timekeepers, departmental clerks, dispatchers, guards,plant-protection firemen, and working group leaders,3 but excluding2The Field Examiner reported that the Union submitted 321 membership applicationcards, and that there are 650 employees in the alleged appropriate unit.8Working group leaders, as distinguished from group leaders with supervisory authority,have no power to recommend changes in the status of employees.618683-45-vol. 59-40 ,608DECISIONS OF NATIONAL LABOR RELATIONS BOARD-office employees, medical-department employees, group leaders withsupervisory authority, assistant foremen, foremen, executives, and allother supervisory personnel, constitute a unit appropriate for collectivebargaining purposes.The Company maintains that the operationsof the Buckland plant are so closely integrated with the operations ofthe entire Pratt & Whitney Aircraft Division that a separate unit ofthe Buckland employees is inappropriate, and that the petition shouldtherefore be dismissed.The Company, states that, should its motionto dismiss be denied, it would agree with the Union's position concern-ing the composition,of the unit, except that it urges the exclusion oftimekeepers, departmental clerks, dispatchers, guards, and plant-%protection firemen.The Buckland plant was established in July 1942, pursuant to ordersfrom the United States Navy Department directing that several pro-duction departments of the Pratt & Whitney Aircraft Division be re-moved from the East Hartford plant and placed in separate anddistant localities in order, by means of such dispersal, to limit anydamage that might be caused by possible enemy bombings.The enginecylinder department was moved to Southington, Connecticut, thecrank case department to Willimantic, Connecticut, the connecting roddepartment to Longmeadow, Massachusetts, and the department pro-ducing rockers, rocker arms, adjusting screws, tappet guides, andtubes was moved to Buckland.The Company states that the opera-tions now conducted at Buckland are temporary and will be discon-tinued when the conditions that prompted their inception cease toexist.The maintenance employees at the Buckland plant work undersupervisors who report directly to departmental superintendents atEast Hartford.The production schedules and labor relations policiesfor all plants in the division are determined by a central managementlocated at East Hartford, and all the engine parts produced at Buck-land are delivered to East Hartford.'The Buckland plant is at least 7 miles distant from the East Hart-ford plant and a much greater distance from some of the other plantsin the Pratt & Whitney Aircraft Division.One superintendent is incomplete charge of all production operations at Buckland, that plantfunctioning as a complete production entity for particular engineparts.The Union has limited its organizing activities to the employeesof the Buckland plant.The Company's personnel director stated thatthere is a concentration of its employees residing near the Bucklandplant and that this fact was considered in selecting its site.He alsolikened the Buckland plant to the Company's Southington plant, withrespect to its establishment and operation.We have already found-that the hourly rated employees of the Southington plant constitutepan appropriate unit for collective bargaining purposes apart from the UNITED AIRCRAFT CORPORATION609remainder of the employees in the division.-' In the light of the fore-going facts, and particularly in view of the degree of functional in-dependence of the Buckland plant from the remainder of the Pratt &Whitney Aircraft Division, the apparent absence of a community ofinterest among all employees of the entire division, and the limitedscope of the Union's organizing activities, we are of the opinion thatthe production and maintenance employees of the Buckland plant,subject to the exclusions set forth below, constitute, an appropriateunit for collective bargaining purposes.We turn now to a consideration of the disputed categories ofemployees :Timekeepers:Timekeepers maintain daily records for all hourlypaid employees.They examine. and check time cards.Althoughhourly paid, their line of promotion is to the office and they are ex-pected to increase their knowledge of cost accounting.Their dutiesare therefore more closely related to clerical than to production work.We shall exclude the timekeepers.5Departmental clerks:These clerks assist the foremen of the variousdepartments in keeping pay-roll, discipline, and general records.Their information is confidential.Since their duties are primarilyclerical and are concerned, in part, with confidential records relating tothe discipline of employees, we shall exclude them.Dispatchers:The eight dispatchers are responsible for the timelyarrival of materials at the various assembly lines and they keep theforemen advised of the changing flow of parts from different produc-tion units.They are on the factory pay roll and are hourly paid.They work together with production employees and are clearly a partof the production group.We shall include the dispatchers in the ap-propriate unit.6Guards:Although hourly paid as are production employees, the,guards' duties ,lre in no way related to production work. They havethe power to arrest and they enforce disciplinary rules governing thewelfare of personnel and the security of property. They are speciallytrained and practice marksmanship on company time.They aredeputized as State policemen, are armed, and wear uniforms.Weshall exclude the guards.Plant-protection firemen:These firemen eliminate fire hazards,maintain constant vigilance against fires, and actually fight themwhen they occur. They work together with production employees andthe record does not reveal any conflict of interest between them andproduction workers.We shall include the firemen.4Matter of United Aircraft Corporation, Pratt & Whitney Aircraft Division, SouthingtonPlant,58 N. L. R. B. 967.5The Company designates some of its timekeepers as departmental time clerks.6SeeMatter of Aluminum Company of America,44 N. L. R B. 490.r 610DECISIONSOF NATIONAL LABORRELATIONS BOARDWe find that all production and maintenance employees of theCompany at its Buckland, Connecticut, plant, including factory andproduction clerks, material handlers, dispatchers, plant-protectionfiremen, and working group leaders, but excluding office employees,medical-department employees, timekeepers, departmental clerks,guards, group leaders with supervisory authority, assistant foremen,foremen, executives, and all other supervisory employees with author-ity to hire, promote, discharge, discipline,-or otherwise effect changesin the status of employees, or effectively recommend such action,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United AircraftCorporation, Pratt & Whitney Aircraft Division (Buckland Plant),Buckland, Connecticut, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision cf the RegionalDirector for the First Region, acting in this matter as agent for theNational-Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been -rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Associa-tion of Machinists, A. F. L., for the purposes of collective bargaining.